




[acornenergylogo.jpg]
    


March 15, 2011




Mr. George Morgenstern
5 Shalvah Place
Monsey, New York 10952


Re:    Amendment of Consulting Agreement


Dear George:


This letter will serve to confirm that at the meeting of the Board of Directors
of Acorn Energy, Inc. (the “Corporation”) on March 7, 2011 the Board authorized
that your Consulting Agreement with the Corporation dated as of March 9, 2006
and as previously amended to provide for payment of a nonaccountable expense
allowance (the “Agreement”) be, and hereby is, amended to provide for an
extension of the term of the Agreement until March 31, 2012 and to provide that
such expense allowance will be paid $18,750 by the Corporation and $37,500 by
DSIT Solutions, Ltd. (“DSIT”) for an aggregate of $56,250 per annum. In
addition, the provision in the Agreement regarding a possible bonus is deleted
in its entirety. By its execution of this amendment below DSIT agrees to its
obligation to pay $37,500 of such expense allowance, and acknowledges that such
payment will inure to its benefit.


Very truly yours,






By:                     
John A. Moore
President and CEO


AGREED AND ACKNOWLEDGED:


DSIT SOLUTIONS, LTD.


By:                     
Benny Sela
CEO


ACCEPTED AND AGREED:


                    
GEORGE MORGENSTERN











4 W. Rockland Road, P.O. Box 9, Montchanin, DE 19710 www.acornenergy.com Tel:
(302) 656-1707 Fax: (302) 656-1703

